     Case 2:18-cv-00551-RJS-PMW Document 64-1 Filed 03/13/20 Page 1 of 4




Christine T. Greenwood (8187)                  Andrew G. Strickland (pro hac vice)
  greenwood@mcgiplaw.com                        Andrew.Strickland@leehayes.com
Geoffrey K. Biehn (13445)                      William B. Dyer III (pro hac vice)
 biehn@mcgiplaw.com                              Bill.Dyer@leehayes.com
MAGLEBY CATAXINOS & GREENWOOD                  LEE & HAYES P.C.
170 South Main Street, Suite 1100              75 14th Street, Ste. 2500
Salt Lake City, Utah 84101-3605                Atlanta, Georgia 30309
Telephone: 801.359.9000                        Telephone: 404.815.1900
Facsimile: 801.359.9011                        Facsimile: 509.323.8979

                                               Sarah E. Elsden (pro hac vice)
                                                Sarah.Elsden@leehayes.com
                                               LEE & HAYES P.C.
                                               601 W. Riverside, Suite 1400
                                               Spokane, Washington 99201
                                               Telephone: 509.324.9256


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


LARADA SCIENCES, INC., a Delaware                  PROPOSED ORDER GRANTING
Corporation,                                       STIPULATED MOTION TO LIFT
              Plaintiff/Counterdefendant,          STAY AND SET PROPOSED
                                                   BRIEFING SCHEDULE
v.
                                                   Case No.: 2:18-cv-00551-RJS-PMW
PEDIATRIC HAIR SOLUTIONS
CORPORATION, a North Carolina                      Chief Judge Robert J. Shelby
Corporation,                                       Chief Magistrate Judge Paul M. Warner
              Defendant/Counterclaimant.



       Plaintiff/Counterdefendant Larada Sciences, Inc. (“Larada”) and Defendant/

Counterclaimant Pediatric Hair Solutions Corporation (“PHS”) filed their Stipulated Motion to

Lift Stay and Set Proposed Briefing Schedule on March 13, 2020. The Court, being advised that
     Case 2:18-cv-00551-RJS-PMW Document 64-1 Filed 03/13/20 Page 2 of 4




settlement was unsuccessful, finds good cause exists to lift the current stay and set the briefing

schedule as proposed by the parties.

       THEREFORE, IT IS HEREBY ORDERED:

       1.        The stay, previously set by this Court, ECF No. 52, is hereby lifted;

       2.        The Parties’ proposed deadlines shall be amended according to the schedule

       below:



                    Description/Deadline                     Amended Deadline

            Larada’s Response to PHS’s Motion    Two weeks from entry of Court’s
            for Leave to Amend Counterclaim      Order to Stipulated Motion to Lift
            (“Larada’s Response”) (ECF No. 48)   Stay, DUCivR 7-1(b)(3)(B).
            PHS’s Reply in Support of Motion     Two weeks after service Larada’s
            for Leave to Amend Counterclaim      Response to PHS’s Motion for
            (ECF No. 48)                         Leave to Amend Counterclaim,
                                                 DUCivR 7-1(b)(3)(B).
            PHS’s Response to Larada’s Motion    Two weeks from entry of Court’s
            for Leave to File First Amended      Order to Stipulated Motion to Lift
            Complaint, to Add Defendants, and to Stay, DUCivR 7-1(b)(3)(B).
            Lift Stay (ECF No. 61)
            Larada’s Reply in Support of Motion Two weeks after service PHS’s
            for Leave to File First Amended      Response to Larada’s Motion for
            Complaint, to Add Defendants, and to Leave to File First Amended
            Lift Stay (ECF No. 61)               Complaint, to Add Defendants, and
                                                 to Lift Stay, DUCivR 7-1(b)(3)(B).
            Close of fact discovery                            05/14/2020


            Rule 26(a)(2) expert disclosures &                    06/12/2020
            reports for part(ies) bearing burden of
            proof
            Rule 26(a)(2) expert                                  07/14/2020
            counterdisclosures & counterreports
            Last day for expert discovery                         08/14/2020
            Deadline for filing dispositive or                    09/11/2020
            potentially dispositive motions


                                                      2
Case 2:18-cv-00551-RJS-PMW Document 64-1 Filed 03/13/20 Page 3 of 4




           Description/Deadline                    Amended Deadline

   Deadline or filing a request for a                  09/18/2020
   scheduling conference with the
   district judge for the purpose of
   setting a trial date if no dispositive
   motions are filed
   Deadline for filing partial or complete             09/11/2020
   motions to exclude expert testimony:


 IT IS SO ORDERED.

                                      BY THE COURT:



                                      PAUL M. WARNER
                                      Chief United States Magistrate Judge




                                             3
     Case 2:18-cv-00551-RJS-PMW Document 64-1 Filed 03/13/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify I am employed by the law firm of Lee & Hayes P.C., 601 W. Riverside, Suite

1400, Spokane, Washington 99201, and pursuant to Federal Rules of Civil Procedure Rule 5(b),

a true and correct copy of the foregoing Proposed Order Granting Stipulated Motion to Lift

Stay and Set Proposed Briefing Schedule was delivered to the following this 13th day of

March, 2020, by:

       [ ] Hand Delivery
       [ ] Depositing the same in the U.S. Mail, postage prepaid
       [X] CM/ECF System
       [ ] Electronic Mail

             Douglas C. Smith
             Lewis Brisbois Bisgaard & Smith, LLP
             1218 East 7800 South, Suite 300
             Sandy, UT 84094
             douglas.smith@lewisbrisbois.com

             Peter M. Stasiewicz
             Arcturus Law Firm
             211 W. Wacher #323
             Chicago IL 60606
             pete@arcturuslaw.com


                                                    /s/ Andrew G. Strickland




                                               4
